Citation Nr: 1826595	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1965 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a notice of disagreement (NOD) with respect to this decision in January 2013.  A statement of the case (SOC) was issued in March 2014, and the Veteran perfected his appeal in May 2014. 

In the September 2012 rating decision, the RO framed the issue on appeal as entitlement to service connection for posttraumatic disorder (PTSD).  A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Veteran's PTSD claim has been properly characterized as an acquired psychiatric disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159  (2017).  

A review of the claims file indicates that it does not contain service treatment records pertaining to the Veteran's period of service from 1965 to 1973.  After the Veteran filed a claim for compensation in September 1975, the RO requested all available service records from December 1965 forward.  An additional request for service treatment records was made by the RO in December 1975.  The only service treatment records present in the claim file are from July and August 1973.  

After the Veteran filed his claim of service connection for PTSD, the RO requested pages from the personnel file showing unit assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside the United States.  No additional requests were made to obtain the Veteran's service treatment records.  Therefore, as missing records regarding the Veteran's service may have a bearing on the Veteran's claim of entitlement to service connection, a remand is necessary to accord the AOJ an opportunity to obtain these documents and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Locate and obtain any outstanding service treatment records for the period from 1965 to 1973.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or futility in making further attempts to obtain must be verified and documented in the record and the Veteran and his representative notified accordingly, and given the opportunity to submit any additional documents.  If the Veteran's complete service treatment records are not obtained and are deemed lost or destroyed, the AOJ must send a letter to the Veteran informing him of this fact and informing him that he can submit alternative sources in place of the missing records.  This letter should advise him that such alternate evidence includes VA military files, statements from service medical personnel, buddy certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom he was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental SOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


